DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (U.S. Publication 2015/0142996), hereinafter Lu in view of Yu et al. (U.S. Publication 2019/0294345, hereinafter Yu further in view of Brant et al. (U.S. Publication 2003/0159082) hereinafter Brant.

Referring to claim 1, Lu teaches, as claimed, a computing system, comprising: 

a processing core (see Fig. 1, Host 101); 

a system memory controller (see Fig. 1, Control Circuit 104); 

a peripheral control hub (see Fig. 1, Host Interface 103); 

a solid state drive (see Fig. 1, Flash 105) coupled to the peripheral control hub; and, 

a system memory (see Fig. 1, Buffer Memory)  coupled to the system memory controller, the system memory to have allocated operating space (see Fig. 10A, 

wear leveling (wear-leveling, see Paragraph 46); 

garbage collection; 

logical block address (LBA) to physical block address (PBA) translation; 

the solid state drive's negotiation for bandwidth arbitration; 

media block packing; 

redundancy; 

error detection; 

error correction; 

data refresh; 

encryption; configuration of a hardware accelerator within the solid state drive; 

configuring depth and/or service rate of a queue within the solid state drive; and, 

snooping of a command queue and consolidating multiple commands for the solid state drive into single command.

Lu does not disclose expressly a plurality of processing cores.

Yu does disclose a plurality of processing cores (multiple level of controllers and ARM-9 CPU, see Paragraph 146).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate additional cores into Lu.

The suggestion/motivation for doing so would have been to consider a more powerful processor for certain applications (see Yu Paragraph 146).

Lu/Yu combination does not disclose expressly program code outside of the drive.

Brant does disclose program code (see Fig. 8, 816 or 866; Note, each drive has no room for program code therefore it implicit that host along with host-side controllers has all the program that controls the host-side controllers and eventually the drives) outside of the drive (see Fig. 8, HOST-SIDE Controller 818).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate Brant’s controllers into Lu/Yu system.

The suggestion/motivation for doing so would have been to allow all the storage devices the share the resource and intelligence of host computers.

As to claim 2, the modification teaches the computing system of claim 1 wherein the program code is to program register (buffer memory or registers, see Lu Paragraph 73) space within the solid state drive.  

As to claim 3, the modification teaches the computing system of claim 2 wherein the register space is to implement any of the following: i) enabling a memory chip within the solid state drive; and, ii) enabling a static or dynamic hardware accelerator within the solid state drive.  

As to claim 4, the modification teaches the computing system of claim 2 wherein the register space is to indicate any of the following: i) whether the error detection is to be enabled (provide flags, see Lu Paragraph 73); ii) a type of the error detection; and, ii) controller status or state to be enabled or/and applied.  

As to claim 5, the modification teaches the computing system of claim 1 wherein the program code is able to be re-purposed for execution by any of the following hardware 

As to claim 6, the modification teaches the computing system of claim 1 wherein the program code is to sequentially enable components within the solid state drive to effect a staircase power consumption profile (power requirement, see Yu Paragraph 149) by the solid state drive during bring-up of the solid state drive (power management, see Yu Paragraph 156).  

As to claim 7, the modification teaches the computing system of claim 1 wherein the system memory comprises other respective instances of program code (see Lu Fig. 8, Operating System) for other solid state drives of the computing system, the program code and each of the instances of program code designed to expose their respective solid state drive's command queue (see Lu Fig. 8, Buffer Control Block) to higher level software.  

As to claim 8, the modification teaches the computing system of claim 7 further comprising load balancing program code (decrease work load, see Lu Paragraph 61) stored in the system memory to favor sending of storage commands to those of the solid state drives whose command queues are less occupied over those of the solid state drives whose command queues are more occupied.  



As to claims 10-20, they are directed to a method/device to implement the device as set forth in claims 1-9.  Therefore, they are rejected on the same basis as set forth hereinabove.

Response to Arguments

Applicant's arguments filed 5/4/2021 have been fully considered but they are moot in view of new grounds of rejections. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HYUN NAM/Primary Examiner, Art Unit 2183